Citation Nr: 1020399	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  08-05 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for a right hand 
disability.

4.  Entitlement to service connection for a psychiatric 
disability, including anxiety disorder and depression.

5.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to April 
1980.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

In March 2010, the appellant testified at a Board hearing at 
the RO.  At the hearing, the appellant indicated that he 
wished to withdraw his appeal with respect to the issue of 
entitlement to service connection for posttraumatic stress 
disorder (PTSD).  Accordingly, the Board finds that such 
issue is no longer within its jurisdiction.  See Hamilton v. 
Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 
(Fed. Cir. 1994) (holding that the Board is without the 
authority to proceed on an issue if the claimant indicates 
that consideration of that issue should cease); see also 
38 C.F.R. § 20.204 (2009).  

A review of the record indicates that in August 2006, the 
appellant designated the Mississippi Veterans Affairs 
Commission as his accredited representative.  In October 
2006, the appellant contacted the RO and requested that he be 
represented by the Disabled American Veterans.  In an October 
2006 letter, the RO provided the appellant with instructions 
for completing VA Form 21-22, Appointment of Veterans Service 
Organization as Claimant's Representative, and advised him to 
submit the completed forms in order to change his 
representation.  The appellant did not respond.  Having 
received no response from the appellant, and in light of the 
fact that a representative of the Mississippi Veterans 
Affairs Commission appeared with the appellant at his March 
2010 hearing, the Board will assume that the appellant is 
satisfied with his representation and proceed with 
consideration of the appeal.  

As set forth in more detail below, a remand is required with 
respect to the issue of entitlement to service connection for 
sinusitis.  This issue is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A chronic lumbar spine disability was not diagnosed 
during service or within the first post-service year and the 
most probative evidence indicates that the appellant's 
current lumbar spine disability is not causally related to 
his active service or any incident therein, including several 
episodes of lumbar strain and muscle spasm.  

2.  A chronic left shoulder disability was not diagnosed 
during service or within the first post-service year and the 
most probative evidence indicates that the appellant's 
current left shoulder disability is not causally related to 
his active service or any incident therein, including an 
April 1977 punching bag injury.  

3.  A chronic right hand disability was not diagnosed during 
service or within the first post-service year and most 
probative evidence indicates that the appellant's current 
right hand disability is not causally related to his active 
service or any incident therein, including a February 1979 
boxing injury.

4.  A psychiatric disability, including anxiety disorder and 
depression, was not diagnosed during service or within the 
first post-service year and the record on appeal contains no 
indication that the appellant's current psychiatric 
disability is causally related to his active service or any 
incident therein.  


CONCLUSIONS OF LAW

1.  A lumbar spine disability was not incurred in service, 
nor may such disability be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  A left shoulder disability was not incurred in service, 
nor may such disability be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  A right hand disability was not incurred in service, nor 
may such disability be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

4.  A psychiatric disability, including anxiety disorder and 
depression, was not incurred in service, nor may such 
disability be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further 
notice or development action is necessary in order to satisfy 
VA's duties to the appellant under the VCAA.  In a September 
2006 letter issued prior to the initial decision on the 
claims, VA notified the appellant of the information and 
evidence needed to substantiate and complete his claims, and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  The letter also 
included the additional notification requirements imposed by 
the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

With respect to VA's duty to assist, the record shows that VA 
has undertaken all necessary development action.  38 U.S.C.A. 
§  5103A (West 2002); 38 C.F.R. § 3.159 (2009).  The 
appellant has not argued otherwise.  The appellant's service 
treatment and personnel records are on file, as are all 
relevant post-service clinical records specifically 
identified by the appellant.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2009).  

The appellant has also been afforded VA medical examinations 
in connection with his claims of service connection for a 
lumbar spine disability, a left shoulder disability, and a 
right hand disability.  38 C.F.R. § 3.159(c) (4) (2009).  The 
Board finds that the examinations are adequate.  The opinions 
were provided by qualified medical professionals-VA 
physicians-and were predicated on a full reading of all 
available records as well as a physical examination of the 
appellant.  The examiners also provided a rationale for the 
opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
has been met with respect to these claims.  38 C.F.R. § 
3.159(c)(4) (2009).

Given the evidence of record, the Board finds that a VA 
medical examination is not necessary with respect to the 
claim of service connection for a psychiatric disability.  
Under applicable criteria, an examination or opinion is 
necessary if the evidence of record (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the veteran suffered an event, injury or 
disease in service; or has a presumptive disease or symptoms 
of such a disease manifesting during an applicable 
presumptive period; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service; but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2009); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(discussing the four elements to consider in determining 
whether a VA medical examination must be provided).

In this case, the evidence does not show, nor does the 
appellant contend, that he was diagnosed as having a 
psychiatric disability during active service or for many 
years thereafter.  Rather, the appellant acknowledges that he 
had no psychiatric history prior to 2006.  Additionally, the 
record contains no indication that the appellant's current 
psychiatric disorder is causally related to his active 
service or any incident therein.  Given these facts, the 
Board finds that an examination is not necessary.  See 
Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also 
McLendon, 20 Vet. App. at 83.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary on the issue now being 
decided.


Background

In pertinent part, the appellant's service treatment records 
show that in late April 1977, he sought treatment, stating 
that had injured his shoulder and back while hitting a 
punching bag in the gym.  The clinical note does not specify 
whether the appellant's complaints pertained to his right or 
left shoulder.  He was referred for evaluation of a possible 
muscle pull.  

On orthopedic evaluation in early May 1977, the appellant 
reported low back pain for the past two days.  No complaints 
or abnormalities pertaining to either shoulder were recorded.  
Examination of the lumbar spine showed no decreased motion, 
no loss of foot sensation, and no decreased reflexes.  
Straight leg raising was normal.  There was no scoliosis, 
abnormal lordosis, or tenderness in the spinous process.  The 
appellant reported tenderness in the paraspinous muscle.  The 
assessment was muscle spasm and the appellant was returned to 
duty.  

In September 1977, the appellant again sought treatment, 
complaining of back trouble since moving a wall locker.  On 
examination, range of motion was full without spasm or 
swelling.  The assessment was muscle strain.  

In February 1979, the appellant sought treatment for swelling 
and tenderness in his right hand after he hit another soldier 
while boxing.  The appellant had limited range of motion in 
the hand with slight swelling.  There did not seem to be any 
fracture, only some tissue damage.  X-ray studies were 
conducted to rule out a dislocation of the knuckles.  The 
results of the X-ray were normal.  The appellant was treated 
with an ace bandage.  

Subsequent service treatment records show that the appellant 
was seen on several additional occasions in connection with 
his complaints of low back pain.  In May and July 1979, the 
appellant sought treatment for low back pain.  The assessment 
was lumbosacral muscle spasm.  In September 1979, the 
appellant again sought treatment, claiming to have injured 
his back in a fall down the stairs.  The assessment was low 
back pain.  In October 1979, the appellant complained of low 
back pain secondary to bad lifting.  Examination was within 
normal limits.  The assessment was lumbago.  In November 
1979, the appellant sought treatment for low back pain, 
claiming to have sustained trauma during a football game.  
The assessment was back pain.  In December 1979, the 
appellant complained of chronic back pain for the past two 
years.  Examination showed good range of motion, although the 
appellant stated that he was sore.  The assessment was muscle 
strain.  

At his December 1979 military separation medical examination, 
the appellant completed a report of medical history on which 
he complained of recurrent back pain.  He denied having or 
ever having had a painful or "trick" shoulder, as well 
other broken bones or other bone or joint deformities.  He 
also denied depression, excessive worry, and nervous trouble 
of any sort.  On clinical evaluation, the appellant's upper 
extremities and spine were normal on clinical evaluation.  
Psychiatric evaluation was also normal.  

In August 2006, the appellant submitted an original 
application for VA compensation benefits, seeking service 
connection for numerous disabilities, including a low back 
disability, a left shoulder disability, a right hand 
disability, and a psychiatric disability.  

In support of the appellant's claims, the RO obtained private 
clinical records, dated from March 1991 to June 2006.  In 
pertinent part, these records show that in March 1991, the 
appellant underwent X-ray studies in connection with his 
complaints of low back pain.  The results of the study were 
normal.  In June 2006, the appellant complained of left 
shoulder pain for the past day.  He denied trauma.  X-ray 
studies of the left shoulder were normal.  The assessment was 
left shoulder pain.  

The RO also obtained VA clinical records dated from July 2006 
to December 2007.  In pertinent part, these records show that 
in July 2006, the appellant initiated treatment with VA for 
drug and alcohol dependence.  On admission, he indicated that 
he had been abusing drugs and alcohol since service, but 
denied a history of other psychiatric problems.  With respect 
to physical complaints, the appellant indicated that he had a 
history of an on the job injury in 2005.  He requested 
medication for shoulder pain.  The diagnoses on discharge 
were cocaine (crack), alcohol, and marijuana abuse, and 
chronic shoulder pain.  

The following month, in August 2006, the appellant was 
evaluated in connection with his complaints of left shoulder 
pain.  He reported that he had fallen on his left shoulder 
earlier that day while pulling a hose.  He also reported 
prior left shoulder trauma, when he fell from a bicycle one 
and one half years prior.  X-ray studies showed minor 
degenerative changes in the left AC joint.  An MRI study 
showed possible tears of the supraspinatus tendon.  In 
September 2006, the appellant was diagnosed as having a 
probable rotator cuff tear, with impingement.  In November 
2006, he underwent surgical repair of a rotator cuff tear.  

Subsequent VA clinical records show continued complaints of 
left shoulder pain.  The appellant also participated in 
psychotherapeutic aftercare, including group therapy.  The 
diagnoses included alcohol/cocaine dependence in remission 
and depressive disorder, not otherwise specified.  In July 
2007, the appellant complained of aching back pain which had 
become constant and was occasionally accompanied by numbness 
and tingling in the left leg.  The impression was lumbar 
facet arthropathy and lumbar radiculitis/radiculopathy.  
Subsequent clinical records show continued complaints of 
chronic low back pain.  

The appellant underwent VA medical examination in December 
2007 at which he complained of radiating low back pain.  On 
examination, range of motion of the lumbar spine was limited 
and the appellant groaned loudly during the end point of 
motion.  X-ray studies showed minimal narrowing, if any, of 
the L5-S1 disc space, as well as some anterior spurring on 
the margins of the vertebrae consistent with the appellant's 
age.  In reviewing the record, the examiner noted that the 
appellant's service treatment records documented several 
visits to sick call in connection with complaints of low back 
pain.  The examiner noted that after separation from service, 
the appellant he had worked in various jobs, including as a 
correctional offer, a nurse's aide, a truck driver, a 
machinery operator, and a track man for the railroad.  After 
examining the appellant and reviewing his claims folder and 
medical history, the examiner diagnosed the appellant has 
having mild degenerative arthrosis, lumbar spine.  The 
examiner concluded that the appellant's subjective low back 
complaints were not supported by objective physical findings.  
In that regard, he noted that the appellant exhibited 5/5 
positive Waddell signs, suggesting rather extreme 
exaggeration in pain behavior.  He noted that it was not 
possible to get an accurate picture of what his range of 
motion or functional impairments were, but he did not believe 
the appellant had significant functional impairments in 
regards to his back.  The examiner also indicated that he did 
not believe the appellant's current back problems were 
related to the recurrent muscle strains for which he was 
treated during service twenty seven years prior.  Rather, he 
indicated that the degenerative changes on X-ray were 
strictly the result of the aging process as well the fact 
that the appellant had been employed in some occupations 
which had required some heavy lifting.  

The appellant again underwent VA medical examination in 
September 2009 at which he reported a history of an in-
service shoulder injury and indicated that he continued to 
have left shoulder problems over the years.  The examiner 
reviewed the appellant's service treatment records, noting 
that the appellant was seen on one occasion for shoulder pain 
after hitting a punching bag.  The examiner further noted 
that at the appellant's separation medical examination, 
however, he had denied having shoulder problems.  With 
respect to his post-service shoulder complaints, the 
appellant indicated that he was not treated until 2006 when 
his condition worsened.  Prior to that time, he had been able 
to just put up with the pain.  The examiner noted that VA 
clinical records documented treatment for left shoulder pain 
beginning in 2006, with a subsequent failed surgical rotator 
cuff repair.  

After examining the appellant and reviewing his claims 
folder, the examiner diagnosed the appellant as having failed 
rotator cuff repair of the left shoulder.  The examiner 
concluded that it was not as likely as not that the 
appellant's left shoulder disability was the direct or 
proximate result of any incident or occurrence in service.  
He explained that the service treatment records showed only 
one episode of left shoulder complaints and the record was 
thereafter silent for any mention of a left shoulder 
problems.  

With respect to his right hand, the appellant reported a 
history of an in-service injury while punching a bag.  The 
examiner reviewed the appellant's service treatment records 
and noted one episode of treatment for right hand symptoms in 
February 1979.  The examiner noted that the remaining service 
treatment records, including the appellant's separation 
medical examination, were negative for complaints or 
abnormalities pertaining to the right hand.  The appellant 
indicated that after his separation from service, he 
continued to experience right hand pain over the years, 
although he had never sought medical attention.  X-ray 
studies revealed degenerative changes at the 5th DIP joint 
with slight flexion.  Physical examination showed no swelling 
or deformity except at the small finger DIP joint.  

After examining the appellant and reviewing his claims 
folder, the examiner diagnosed the appellant as having 
degenerative joint disease with mallet finger type deformity 
of the right small finger DIP joint.  The examiner concluded 
that the appellant's right hand disability was not as likely 
as not the direct or proximate result of any incident or 
occurrence in the service.  He explained that the appellant 
appeared to have degenerative joint disease with flexion 
contracture or mallet finger deformity of the small finger 
DIP joint.  He explained that the mechanism of such an injury 
was inconsistent with punching a bag.  Rather, such injuries 
usually occurred with trauma against the finger with the 
finger held in full extension, as opposed to having the hand 
in the fist as one would when striking a bag.  Additionally, 
he noted that the record contained no medical documentation 
of any chronicity or continuity of symptomatology over the 
years.  

Additional VA clinical records, dated from January 2008 to 
October 2009 show continued treatment for low back pain and 
left shoulder pain.

At his March 2010 Board hearing, the appellant testified that 
he had been treated on numerous occasions during service for 
low back pain.  After his separation from service, the 
appellant indicated that it was more than ten years before he 
sought medical treatment for his low back.  He explained that 
he had had substance abuse problems for many years after 
service and had been without health insurance or income.  
Regarding his left shoulder disability, the appellant 
recalled that he had initially injured his left shoulder on 
active duty when he was training for boxing.  He indicated, 
however, that he may have actually injured his back in that 
incident rather than his shoulder, because he "couldn't tell 
the difference whether it's shoulder or back because it hurts 
and it just - the pain just goes down, you know."  
Transcript at page 8.  After his separation from service, the 
appellant indicated that it had been many years before he 
received medical attention for his left shoulder.  He 
indicated that it was not until 2006, when he entered a drug 
treatment program at VA, that he was able to feel the pain he 
had previously been self-medicating.  The appellant denied 
having had post-service left shoulder injuries.  Regarding 
his right hand disability, the appellant recalled that he had 
dislocated his right hand in service while boxing and had 
been treated with an ace bandage.  He indicated that he had 
not been treated for his right hand for many years after 
service due to the fact that he had been self medicating with 
drugs and alcohol.  With respect to his psychiatric 
disability, the appellant indicated that he had not been 
treated for a psychiatric disability during service.  He 
indicated that it was not until 2006, when he was treated by 
VA for drug addiction, that he realized that he had a 
psychiatric disability.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303.  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity. 38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2009).

Service connection for certain chronic diseases, including 
arthritis and a psychosis, may be also be established on a 
presumptive basis by showing that such a disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. §§ 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2009).  
In such cases, the disease is presumed under the law to have 
had its onset in service even though there is no evidence of 
such disease during the period of service.  38 C.F.R. § 
3.307(a) (2009).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


Analysis

Lumbar spine disability

The appellant seeks service connection for a lumbar spine 
disability, which he claims had its inception during active 
service as evidenced by multiple episodes of treatment for 
back pain.  

As set forth above, the appellant's service treatment records 
confirm that he was treated on numerous occasions for 
complaints of low back pain.  Records show that he attributed 
his pain to multiple causes, including hitting a punching bag 
in the gym, falling down the stairs, sustaining trauma during 
a football game, and bad lifting.  Diagnoses included muscle 
strain and spasm.  

As noted above, that an injury occurred in service is not 
enough; there must be chronic disability resulting from that 
injury.  In this case, although the service treatment records 
document multiple complaints of low back pain and notations 
of low back strain, a chronic lumbar spine disability was not 
identified during service.  Indeed, the appellant's spine was 
found to be normal at his military separation medical 
examination.  

Similarly, although the appellant appears to claim that he 
has experienced continuous low back pain since service, a 
lumbar spine disability was not clinically evident in the 
first post-service year or for many years after service 
separation.  Indeed, X-ray studies of the lumbar spine taken 
in March 1991 were normal.  

The Board further notes that the record on appeal does not 
show that the appellant's current lumbar spine disability is 
causally related to his active service or any incident 
therein.  Rather, in December 2007, after examining the 
appellant and reviewing his claims folder, a VA physician 
concluded that the appellant's current lumbar spine 
disability was not related to his active service, including 
the recurrent muscle strains for which he was treated.  
Rather, he explained that the degenerative changes on X-ray 
were strictly the result of the aging process as well the 
fact that the appellant had been employed in some occupations 
which had required some heavy lifting.  

The Board finds that the December 2007 VA medical opinion is 
persuasive and assigns it great probative weight.  The 
opinion was rendered by a medical professional, a VA 
physician, who has expertise to opine on the matter at issue 
in this case.  In addition, the examiner addressed the 
appellant's contentions, based his opinion on a review of the 
appellant's claims folder and reported medical history, as 
well as a clinical examination and diagnostic testing, 
including X-ray studies.  The examiner also provided a 
rationale for his opinion.  Finally, the Board notes that 
there is no medical evidence of record which contradicts this 
medical opinion or otherwise indicates that the appellant's 
current lumbar spine disability is causally related to his 
active service, any incident therein, or any reported 
continuous symptomatology.  Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008) (discussing factors for determining 
probative value of medical opinions).

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a lumbar spine disability.  The benefit-of-
the-doubt doctrine is not for application where the clear 
weight of the evidence is against the claim.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

Left shoulder disability

The appellant also seeks service connection for a left 
shoulder disability, which he contends may have been incurred 
during service as a result of an April 1977 incident in which 
he sustained injury while hitting a punching bag.  

As set forth above, the appellant's service treatment records 
show that in April 1977, he sought treatment, stating that 
had injured his shoulder and back while hitting a punching 
bag in the gym.  The clinical note does not specify whether 
the appellant's complaints pertained to his right or left 
shoulder.  In any event, although the appellant was 
thereafter referred for additional evaluation, he reported no 
shoulder symptoms during that evaluation.  Rather, he only 
reported low back symptoms.  In fact, the remaining service 
treatment records are entirely silent for any mention of left 
shoulder complaints or abnormalities.  Significantly, at his 
December 1979 military separation medical examination, the 
appellant specifically denied having or ever having had a 
painful or trick shoulder and his upper extremities were 
determined to be normal on clinical evaluation.  

It is unclear whether the appellant contends that he has had 
left shoulder pain since his in-service injury.  In that 
regard, at his March 2010 hearing, he testified that he may 
have had shoulder symptoms after service, but he had not been 
able to feel shoulder pain as he had been self-medicating 
with drugs and alcohol.  

To the extent the appellant contends that he has had left 
shoulder problems since his in-service injury, as set forth 
above, the contemporaneous records conflict with his 
recollections.  Again, the service treatment records are 
entirely silent for any mention of shoulder complaints after 
the April 1977 injury and the appellant specifically denied 
having shoulder problems at his separation medical 
examination.  The Board assigns more probative weight to 
contemporaneous records than to the recollections of the 
appellant of events which occurred decades previously.  

The Board further notes that the post-service record on 
appeal is similarly negative for medical evidence of a 
diagnosis of a left shoulder disability in the first post-
service year.  In fact, the earliest medical evidence of 
record noting left shoulder complaints is in 2006, 
approximately twenty-six years after the appellant's 
separation from service.  Moreover, at that time, the 
appellant reported that his left shoulder complaints stemmed 
from post-service injuries.  In that regard, the Board has 
considered the appellant's March 2010 hearing testimony to 
the effect that he had not experienced any post-service left 
shoulder injuries.  Again, however, the Board assigns more 
probative weight to the contemporaneous record, including the 
appellant's reports in clinical settings of post-service left 
shoulder injuries, than to the more recent contentions of the 
appellant, made in the context of a claim for monetary 
benefits.  

Although the most probative evidence record shows that a left 
shoulder disability was not present in service or for many 
years thereafter, as set forth above, service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Thus, if there is a causal connection 
between the current condition and service, service connection 
may be established.  Godfrey v. Derwinski, 2 Vet. App. 354 
(1992).  In this case, however, the record contains no 
indication that the appellant's current left shoulder 
disability is causally related to his active service or any 
incident therein.

Indeed, the only probative evidence in this case which 
directly addresses such relationship is the September 2009 VA 
medical examination report.  As noted above, the examiner 
concluded that it was less likely than not that the 
appellant's current left shoulder disability was causally 
related to his active service.  The Board finds that this 
medical opinion is persuasive and assigns it great probative 
weight.  The opinion was rendered by a medical professional 
who addressed the appellant's contentions and based his 
opinion on an examination of the appellant as well as a 
review of the claims folder, including the most pertinent 
evidence therein, including the service treatment records.  
In that regard, the examiner noted that he had found the 
normal findings at service separation to be significant, as 
well as the absence of documented complaints or abnormalities 
pertaining to the left shoulder for many years thereafter.  
See e.g. Savage v. Gober, 10 Vet. App. 488 (1997) (noting 
that although the concept of continuity of symptomatology 
focuses on continuity of symptoms, not treatment, in a merits 
context, the lack of evidence of treatment may bear upon the 
credibility of the evidence of continuity).  Finally, the 
Board notes that there is no medical evidence of record which 
contradicts this medical opinion.  Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008) (discussing factors for determining 
probative value of medical opinions).

In summary, the Board finds that the most probative evidence 
shows that a left shoulder disability was not present during 
the appellant's active service or within the first post-
service year, nor is his current left shoulder disability 
causally related to his active service or any incident 
therein.  For the reasons and bases discussed above, the 
Board concludes that the preponderance of the evidence is 
against the claims of service connection for a left shoulder 
disability.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 
53.


Right hand disability

The appellant also seeks service connection for a right hand 
disability, which he contends may have been incurred during 
service as a result of an February 1979 incident in which he 
sustained a right hand injury while boxing.  

As set forth above, the appellant's service treatment records 
confirm that in February 1979, he was treated for swelling 
and tenderness in his right hand after he hit another soldier 
while boxing.  The appellant had limited range of motion in 
the hand with slight swelling.  There did not seem to be any 
fracture, only some tissue damage.  X-ray studies were 
conducted to rule out a dislocation of the knuckles.  The 
results of the X-ray were normal.  The appellant was treated 
with an ace bandage.  The remaining service treatment records 
are silent for complaints or abnormalities pertaining to the 
right hand.  At his December 1979 separation medical 
examination, the appellant's upper extremities were normal, 
with no complaints or findings of right hand symptomatology.  

The Board further notes that the post-service record on 
appeal is similarly negative for medical evidence of a 
diagnosis of a right hand disability in the first post-
service year.  In fact, the appellant concedes that he was 
not treated for a right hand disability until 2006, 
approximately twenty-six years after the appellant's 
separation from service, when he entered VA treatment for 
drug and alcohol abuse.  

Although the most probative evidence record shows that a 
chronic right hand disability was not present in service or 
for many years thereafter, as set forth above, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Thus, if there is a causal 
connection between the current condition and service, service 
connection may be established.  Godfrey v. Derwinski, 2 Vet. 
App. 354 (1992).  In this case, however, the record contains 
no indication that the appellant's current right hand 
disability is causally related to his active service or any 
incident therein.

Indeed, the only probative evidence in this case which 
directly addresses such relationship is the September 2009 VA 
medical examination report.  As noted above, the examiner 
concluded that the appellant's current right hand disability 
was not incurred during active service, including as a result 
of the February 1979 boxing injury.  The examiner explained 
that the nature of the appellant's current right hand 
pathology was not consistent with the type of injury he had 
sustained during service.  The Board finds that this medical 
opinion is persuasive and assigns it great probative weight.  
The opinion was rendered by a medical professional who 
addressed the appellant's contentions and based his opinion 
on an examination of the appellant as well as a review of the 
claims folder, including the most pertinent evidence therein, 
including the service treatment records and current 
diagnostic testing.  Finally, the Board notes that there is 
no medical evidence of record which contradicts this medical 
opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) 
(discussing factors for determining probative value of 
medical opinions).

In summary, the Board finds that the most probative evidence 
shows that a chronic right hand disability was not present 
during the appellant's active service or within the first 
post- service year, nor is his current right hand disability 
causally related to his active service or any incident 
therein, including the February 1979 right hand injury.  For 
the reasons and bases discussed above, the Board concludes 
that the preponderance of the evidence is against the claims 
of service connection for a right hand disability.  38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53.


Psychiatric disability, including anxiety disorder and 
depression

Finally, the appellant seeks service connection for a 
psychiatric disorder.  His theory of entitlement to service 
connection for a psychiatric disability is unclear.  

As set forth in more detail above, the appellant's service 
treatment records are entirely silent for complaints or 
findings of a psychiatric disorder.  In fact, at his December 
1979 military separation medical examination, the appellant 
completed a report of medical history on which he denied 
having or ever having had depression, excessive worry, or 
nervous trouble of any sort.  Psychiatric evaluation was 
normal.  

The post-service record on appeal is similarly negative for 
any indication of a psychiatric disorder for many years after 
service separation.  In fact, the appellant concedes that he 
was not treated for a psychiatric disorder prior to 2006.  In 
clinical settings, he denied a psychiatric history prior to 
2006.  

Finally, the Board notes that the record on appeal contains 
no indication that the appellant's current psychiatric 
disorder, diagnosed as depressive disorder, not otherwise 
specified, is causally related to his active service or any 
incident therein.  

The Board has considered the appellant's reports to the 
effect that he abused alcohol and drugs since his separation 
from service.  To the extent that he may be seeking service 
connection for a psychiatric disability due to or manifested 
by drug and alcohol abuse, Section 8052 of the Omnibus Budget 
Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 
8052, 104 Stat. 1388, 1388- 91, prohibits payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse.  See also 38 U.S.C.A. § 105(a) 
(West 2002); 38 C.F.R. §§ 3.1(m), 3.301(d) (2009) (providing 
that an injury or disease incurred during active service will 
not be deemed to have been incurred in line of duty if the 
injury or disease was a result of the person's own willful 
misconduct, including abuse of alcohol or drugs.  Thus, 
service connection for drug and alcohol abuse is not 
warranted.  

In summary, absent evidence of a psychiatric disorder during 
service or for many years thereafter, and absent any 
indication that the appellant's current psychiatric disorder 
is causally related to his active service or any incident 
therein, service connection for a psychiatric disability is 
not warranted.  The benefit of the doubt doctrine is not for 
application where, as here, the clear weight of the evidence 
is against the claim.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert, 1 Vet. App. at 53.  


ORDER

Entitlement to service connection for a lumbar spine 
disability is denied.

Entitlement to service connection for a left shoulder 
disability is denied.

Entitlement to service connection for a right hand disability 
is denied.

Entitlement to service connection for a psychiatric 
disability, including anxiety disorder and depression, is 
denied.


REMAND

The appellant also seeks service connection for sinusitis.  
He contends that service connection for sinusitis is 
warranted as he was treated for sinus symptoms during active 
service and continued to experience sinus symptoms after 
service separation.  

The record on appeal includes service treatment records 
documenting an episode of treatment for sinus drainage during 
service in April 1978.  The appellant also claims to have 
experienced similar sinus symptoms on a continuous basis 
after service, although he acknowledges that he did not 
receive medical treatment for sinusitis until 2006, when he 
was first diagnosed as having sinusitis, as he had been 
suffering from drug and alcohol addiction and lacked the 
motivation and resources to seek medical care.  

The record on appeal includes VA clinical records showing 
that in September 2007, the appellant was noted to have 
chronic sinusitis.  

Although the record currently before the Board contains 
service treatment records documenting treatment for sinus 
drainage, the appellant's testimony of continuous sinus 
symptoms after service, and clinical records showing a 
current diagnosis of sinusitis, he has not yet been afforded 
a VA medical examination.  The Board finds that such an 
examination is necessary.  McLendon, 20 Vet. App. at 83 
(observing that the third prong, which requires that the 
evidence of record indicates that the claimed disability or 
symptoms may be associated with the established event, is a 
"low threshold," one which may be satisfied by credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation).

Additionally, the record on appeal appears to be incomplete.  
VA clinical records associated with the record on appeal show 
that when the appellant was evaluated in the ENT clinic in 
December 2007, it was noted that he had been previously 
evaluated for sinusitis in April 2007, including a CT scan.  
These records have not yet been associated with the record on 
appeal.  Because they are relevant to the claim, they must be 
obtained.  38 C.F.R. § 3.159(c)(2) (VA is required to obtain 
relevant records from a Federal department or agency and may 
only end efforts to obtain such records if it is concluded 
that the records sought do not exist or that further attempts 
to obtain them would be futile).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Jackson VA 
Medical Center and obtain records of 
treatment for sinusitis for the period of 
January 2006 to April 2007, and from 
October 2009 to the present.  

2.  The appellant should be afforded a VA 
medical examination for the purposes of 
determining the nature and etiology of 
his current sinusitis.  The claims folder 
must be provided to the examiner for 
review in connection with the 
examination.  After examining the 
appellant, soliciting his medical history 
with respect to his sinus symptoms, and 
reviewing the claims folder, the examiner 
should provide an opinion, with 
supporting rationale, as to the whether 
it is at least as likely as not that any 
current sinusitis identified on 
examination is causally related to the 
appellant's active service or any 
incident therein, including treatment for 
draining sinuses in April 1978.  

3.  After conducting any additional 
development deemed necessary, the RO 
should readjudicate the appellant's 
claim.  If the benefits sought remain 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The case should then be returned to the Board, if in order.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


